Title: To Alexander Hamilton from Samuel Livermore, 22 February 1799
From: Livermore, Samuel
To: Hamilton, Alexander


          
            Sir
            Philada. 22nd Feb. 1799
          
          I should divide New hampshire as followeth, The County of Rockingham to be one district for the recruiting service and Portsmouth or Exeter to be head quarters. The county of Hillsborough one district, & Amherst the head quarters. The county of Cheshire one district, & Keen the head quarters. The countys of Strafford & Grafton to be one district, & Plymouth or Gilmantown the head-quarters.
          I have the honor to be Your most obedt servt
          
            Samuel Livermore
          
          The Hon A Hamilton
        